66 N.Y.2d 843 (1985)
In the Matter of Michael D., a Person Alleged to be a Juvenile Delinquent, Appellant.
Court of Appeals of the State of New York.
Submitted October 16, 1985.
Decided November 14, 1985.
Wendy Sue Lauring and Lenore Gittis for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Leonard Koerner and Larry A. Sonnenshein of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
Order affirmed, without costs, for reasons stated in the memorandum of the Appellate Division (109 AD2d 633).